Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 23-42 are pending.
Claims 23-32,34-42 are rejected.
Claim 33 is objected to.

Response to Arguments
Applicant’s arguments with respect to claims 23-32,34-42  filed 06/07/2022 have been considered and are directed toward the secondary reference, however  upon further consideration, a new ground(s) of rejection is made over Skillermark in view of Yang. Please see rejections for further details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23,24, 25-30, 36, 37,38,39,42 are rejected under 35 U.S.C. 103 as being unpatentable over  Skillermark (WO 2015/115960 A1) and in view of Yang et al. (US-PG-PUB 2017/0265229 A1).
The application is about dynamic estimation of random-access response repetitions and is shown in fig. 2

    PNG
    media_image1.png
    557
    941
    media_image1.png
    Greyscale










The primary reference Skillermark is about random access channel performance control and is shown in fig. 2 

    PNG
    media_image2.png
    680
    689
    media_image2.png
    Greyscale

The secondary reference is about access of mtc devices in a network and is shown in fig. 3

    PNG
    media_image3.png
    465
    587
    media_image3.png
    Greyscale

For claim 23. Skillermark teaches a method for dynamically configuring repeated transmission of random access response messages from an access node (Skillermark page 14 step 201-211 page 14 lines24-31 random access request having scheduling information and indication that the first message is a first attempt see also fig. 7 page 28 lines 3-15 pdsch being repeated multiple times); wherein the random access response message is repeatedly transmitted in response to receipt of a random access request from a wireless device(Skillermark page 16 lines 7-18,a random access message being sent multiple times i.e. sequential number of access attempts being repeated and see also page 15 lines 18-21 random access request being received and see also fig. 2 step 221); wherein the random access response message is configured for repeated transmission on a downlink channel(Skillermark page 17 lines 11-19,  step 214 a counter counting a number of access attempts and a maximum number of access attempts);  wherein the repetition  represents a predetermined number of repeated transmissions(Skillermark page 17 lines 11-19,  step 214 a counter counting a number of access attempts and a maximum number of access attempts); the method comprising: 
determining(Skillermark page 17 lines 11-19,  step 214 a counter counting a number of access attempts and a maximum number of access attempts); for a predetermined data set(Skillermark page 19, lines 1-8, a number of random access response using a maximum number of attempts i.e. predetermined number of attempts and page 20 lines 1-5 a threshold ), a  ratio of successful to initiated random access attempts(Skillermark page 22 lines 7-14, network using RACH  success rate or failure rate  to allocate i.e. selection of resources among multiple available resource see also page 1,lines 23-31  Ue selecting random access resource which is later updated by network based on RACH ratio and see also page 2);  wherein a random access attempt is counted as successful responsive to receipt of a first uplink transmission on a packet uplink shared channel (PUSCH) (Skillermark  page 21 lines 15-19 a RACH success rate see also page 19,lines 1-8); and selecting an operational repetition of the set of repetition for repeated transmission of random access response messages on the downlink channel based on the determined ratio(Skillermark page 22 lines 7-14, network using RACH  success rate or failure rate  to allocate i.e. selection of resources among multiple available resource see also page 1,lines 23-31  Ue selecting random access resource which is later updated by network based on RACH ratio and see also page 2). 

Skillermark, does not teach operating in a coverage enhancement (CE) mode, repetition level, using a repetition level selected from a set of repetition levels associated with a CE level of the CE mode wherein the CE level represents a group of wireless devices with similar radio conditions; when applying a selected repetition level of the set of repetition levels for repeated transmission of the random access response messages on the downlink channel 

However, Yang from a similar field of endeavor teaches operating in a coverage enhancement (CE) mode(Yang [0014] an initial downlink repetition level in  response to the request based on RF conditions and [0032] a PRACH repetition estimator and selection of a repetition level for a specific coverage extension);  repetition level(Yang [0017] repetition level) ,using a repetition level selected from a set of repetition levels associated with a CE level of the CE mode(Yang [0032] a repetition level i.e. number of repeated transmission to be selected based on RSRP i.e. predetermined in relation to specific RSRP threshold see also table 1 CE1, CE2, C3  each having a specific repetition level); wherein the CE level represents a group of wireless devices with similar radio conditions(Yang [0038]  a cell having multiple type of Ue and suffering from high load condition and [0037] a CE level and fig.1 multiple Ue with a specific CE level see also [0017]); when applying a selected repetition level of the set of repetition levels for repeated transmission of the random access response messages on the downlink channel (Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set  [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.RACH  see also [0047]).

Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Yang and the teaching of Skillermark to use a request and a number of random access in order to select a repetition level. Because Yang  teaches a method of improving communication in Iot devices communication environment thus providing efficient spectrum utilization (Yang [0001]). 

For claim  24.The combination of  Skillermark and Yang   teaches all the limitation of parent claim 23
Skillermark, does not teach wherein the wireless device is a Machine Type Communication (MTC) device
However, Yang from a similar field of endeavor teaches Yang teaches wherein the wireless device is a Machine Type Communication (MTC) device (Yang [0011] MTC).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Yang and the teaching of Skillermark to use a request and a number of random access in order to select a repetition level. Because Yang  teaches a method of improving communication in Iot devices communication environment thus providing efficient spectrum utilization (Yang [0001]). 

For claim  25. The combination of  Skillermark and Yang   teaches all the limitation of parent claim 24,
Skillermark, teaches wherein the downlink channel is an MTC physical downlink control channel (MPDCCH) or a physical downlink shared channel (PDSCH) (Skillermark 7 page 28 lines 3-15 pdsch being repeated multiple time);  

For claim  26 The combination of  Skillermark and Yang   teaches all the limitation of parent claim 24,
	Skillermark, does not teach wherein the predetermined data set represents data collected on the CE, and wherein the data is collected on the CE level for a predetermined number of random-access attempts or over a predetermined time period
However, Yang form a similar field of endeavor teaches Yang teaches wherein the predetermined data set represents data collected on the CE level (Yang [0033] PDSCH repetition level being determined for specific CE and see also table 3); and wherein the data is collected on the CE level for a predetermined number of random-access attempts or over a predetermined time period (Yang [0033] PDSCH repetition level estimator for different CE level for PRACH or repetition level).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Yang and the teaching of Skillermark to use a request and a number of random access in order to select a repetition level. Because Yang  teaches a method of improving communication in Iot devices communication environment thus providing efficient spectrum utilization (Yang [0001]). 

For claim  27. The combination of  Skillermark and Yang   teaches all the limitation of parent claim 26,
	Skillermark, does not teach further comprising applying the selected operational repetition level
However, Yang from a similar field of endeavor  teaches further comprising applying the selected operational repetition level(Yang [0034] an UL repetition level being determined for PUSCH transmission i.e. repetition level being used for PUSCH transmission).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Yang and the teaching of Skillermark to use a request and a number of random access in order to select a repetition level. Because Yang  teaches a method of improving communication in Iot devices communication environment thus providing efficient spectrum utilization (Yang [0001]). 


For claim  28. The combination of  Skillermark and Yang   teaches all the limitation of parent claim 27, 
	Skillermark teaches based on a ratio determined(Skillermark fig. 2  step 214 page 17 lines 11-20 a determination  of number of attempts being done using a counter keeping track of attempts within a threshold i.e. a ratio and see also page 19 lines 1-8, a ratio of failed to successful attempts and see also page 21 lines 15-19 a RACH success rate),
	Skillermark, does not teach wherein a first operational repetition level is selected for an initial data set collected when applying a selected initial repetition level
However, Yang from a similar field of endeavor teaches wherein a first operational repetition level is selected for an initial data set collected when applying a selected initial repetition level (Yang [0033] initial pdsch repetition estimator being used to set initial repetition level).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Yang and the teaching of Skillermark to use a request and a number of random access in order to select a repetition level. Because Yang  teaches a method of improving communication in Iot devices communication environment thus providing efficient spectrum utilization (Yang [0001]). 

For claim  29. The combination of  Skillermark and Yang   teaches all the limitation of parent claim 28, 
Skillermark  teaches wherein the selected initial repetition level is a highest allowed repetition level (Skillermark page 17  line 9 message being sent maximum number of time).
wherein a highest allowed repetition level represents a highest predetermined number of repeated transmissions(Skillermark page 17  line 9 message being sent maximum number of time and page 13 lines 20-28,  a success rate which is based on max number of attempts without success) 
Skillermark does not teach within the set of repetition levels associated with the CE level
However, Yang from a similar field of endeavor teaches within the set of repetition levels associated with the CE level(Yang [0033] PDSCH repetition level estimator for different CE level for PRACH or repetition level).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Yang and the teaching of Skillermark to use a request and a number of random access in order to select a repetition level. Because Yang  teaches a method of improving communication in Iot devices communication environment thus providing efficient spectrum utilization (Yang [0001]). 

For claim  30. The combination of  Skillermark and Yang   teaches all the limitation of parent claim 28, 
 	Skillermark does not  teaches further comprising repeating the method by performing the determining when applying the selected operational repetition level.
However, Yang from a similar field of endeavor teaches further comprising repeating the method by performing the determining when applying the selected operational repetition level(Yang [0033] initial pdsch repetition estimator being used to set initial repetition level and [0034] an UL repetition level being determined for PUSCH transmission i.e. repetition level being used for PUSCH transmission).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Yang and the teaching of Skillermark to use a request and a number of random access in order to select a repetition level. Because Yang  teaches a method of improving communication in Iot devices communication environment thus providing efficient spectrum utilization (Yang [0001]). 

For claim 37. Skillermark teaches  a non-transitory computer readable recording medium storing a computer program product for controlling a network node for dynamically configuring repeated transmission of random access response messages from an access node (Skillermark fig. 5b, 580 controller  see also page 24 lines 21,22 and page 16 lines 7-18,repeated transmission of RACH response); wherein the random access response message is repeatedly transmitted in response to receipt of a random access request from a wireless device(Skillermark page 16 a random access message being sent multiple times i.e. sequential number of access attempts being repeated); wherein the random access response message is configured for repeated transmission on a downlink channel(Skillermark page 17 lines 11-19,  step 214 a counter counting a number of access attempts and a maximum number of access attempts);  wherein the repetition represents a predetermined number of repeated transmissions(Skillermark page 17 lines 11-19,  step 214 a counter counting a number of access attempts and a maximum number of access attempts); the method comprising: 
determine(Skillermark page 17 lines 11-19,  step 214 a counter counting a number of access attempts and a maximum number of access attempts); for a predetermined data set(Skillermark page 19, lines 1-8, a number of random access response using a maximum number of attempts i.e. predetermined number of attempts and page 20 lines 1-5 a threshold ), a 
ratio of successful to initiated random access attempts(Skillermark page 22 lines 7-14, network using RACH  success rate or failure rate  to allocate i.e. selection of resources among multiple available resources see also page 1,lines 23-31  Ue selecting random access resource which is later updated by network based on RACH ratio and see also page 2);  wherein a random access attempt is counted as successful responsive to receipt of a first uplink transmission on a packet uplink shared channel (PUSCH) (Skillermark  page 21 lines 15-19 a RACH success rate see also page 19,lines 1-8); and 
select an operational repetition of the set of repetition for repeated 
transmission of random access response messages on the downlink channel based on the determined ratio(Skillermark page 22 lines 7-14, network using RACH  success rate or failure rate  to allocate i.e. selection of resources among multiple available resource see also page 1,lines 23-31  Ue selecting random access resource which is later updated by network based on RACH ratio and see also page 2). 
Skillermark does not teach operating in a coverage enhancement (CE) mode repetition level, using a repetition level selected from a set of repetition levels associated with a CE level of the CE mode wherein the CE level represents a group of wireless devices with similar radio conditions; when applying a selected repetition level of the set of repetition levels for repeated transmission of the random access response messages on the downlink channel 
However, Yang from a similar field of endeavor teaches operating in a coverage enhancement (CE) mode(Yang [0014] an initial downlink repetition level in  response to the request based on RF conditions and [0032] a PRACH repetition estimator and selection of a repetition level for a specific coverage extension);  repetition level(Yang [0017] repetition level) ,using a repetition level selected from a set of repetition levels associated with a CE level of the CE mode(Yang [0032] a repetition level i.e. number of repeated transmission to be selected based on RSRP i.e. predetermined in relation to specific RSRP threshold see also table 1 CE1, CE2, C3  each having a specific repetition level); wherein the CE level represents a group of wireless devices with similar radio conditions(Yang [0038]  a cell having multiple types of Ue and suffering from high load condition and [0037] a CE level and fig.1 multiple Ue with a specific CE level see also [0017]); when applying a selected repetition level of the set of repetition levels for repeated transmission of the random access response messages on the downlink channel (Yang [0032] a prach signal which can be a msg1, msg2, msg3 or msg4 i.e. a data set  [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.RACH  see also [0047]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Yang and the teaching of Skillermark to use a request and a number of random access in order to select a repetition level. Because Yang  teaches a method of improving communication in Iot devices communication environment thus providing efficient spectrum utilization (Yang [0001]). 

For claim 38. Skillermark teaches an arrangement for dynamically configuring repeated transmission of random access response messages from an access node(Skillermark page 16 lines 7-18,repeated transmission of RACH response); wherein the random access response message is repeatedly transmitted in response to receipt of a random access request from a wireless device(Skillermark page 16 a random access message being sent multiple times i.e. sequential number of access attempts being repeated see also page 14 lines 28,29 random access message may include request scheduling ); wherein the random access response message is configured for repeated transmission on a downlink channel(Skillermark page 17 lines 11-19,  step 214 a counter counting a number of access attempts and a maximum number of access attempts);  wherein the repetition represents a predetermined number of repeated transmissions(Skillermark page 17 lines 11-19,  step 214 a counter counting a number of access attempts and a maximum number of access attempts); the method comprising: 
determine(Skillermark page 17 lines 11-19,  step 214 a counter counting a number of access attempts and a maximum number of access attempts); for a predetermined data set(Skillermark page 19, lines 1-8, a number of random access response using a maximum number of attempts i.e. predetermined number of attempts and page 20 lines 1-5 a threshold ), a 
ratio of successful to initiated random access attempts(Skillermark page 22 lines 7-14, network using RACH  success rate or failure rate  to allocate i.e. selection of resources among multiple available resource see also page 1,lines 23-31  Ue selecting random access resource which is later updated by network based on RACH ratio and see also page 2);  wherein a random access attempt is counted as successful responsive to receipt of a first uplink transmission on a packet uplink shared channel (PUSCH) (Skillermark  page 21 lines 15-19 a RACH success rate see also page 19,lines 1-8); and 
select an operational repetition of the set of repetition for repeated 
transmission of random access response messages on the downlink channel based on the determined ratio(Skillermark page 22 lines 7-14, network using RACH  success rate or failure rate  to allocate i.e. selection of resources among multiple available resource see also page 1,lines 23-31  Ue selecting random access resource which is later updated by network based on RACH ratio and see also page 2). 
Skillermark does not teach operating in a coverage enhancement (CE) mode, repetition level ,using a repetition level selected from a set of repetition levels associated with a CE level of the CE mode wherein the CE level represents a group of wireless devices with similar radio conditions; when applying a selected repetition level of the set of repetition levels for repeated transmission of the random access response messages on the downlink channel 
However, Yang from a similar field of endeavor teaches operating in a coverage enhancement (CE) mode(Yang [0014] an initial downlink repetition level in  response to the request based on RF conditions and [0032] a PRACH repetition estimator and selection of a repetition level for a specific coverage extension); repetition level(Yang [0017] repetition level) ,using a repetition level selected from a set of repetition levels associated with a CE level of the CE mode(Yang [0032] a repetition level i.e. number of repeated transmission to be selected based on RSRP i.e. predetermined in relation to specific RSRP threshold see also table 1 CE1, CE2, C3  each having a specific repetition level); wherein the CE level represents a group of wireless devices with similar radio conditions(Yang [0038]  a cell having multiple type of Ue and suffering from high load condition and [0037] a CE level and fig.1 multiple Ue with a specific CE level see also [0017]); when applying a selected repetition level of the set of repetition levels for repeated transmission of the random access response messages on the downlink channel (Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set  [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.RACH  see also [0047]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Yang and the teaching of Skillermark to use a request and a number of random access in order to select a repetition level. Because Yang  teaches a method of improving communication in Iot devices communication environment thus providing efficient spectrum utilization (Yang [0001]). 

For claim  39. The combination of  Skillermark and Yang   teaches all the limitation of parent claim 38, 
 	Skillermark does not  teaches wherein the processing circuitry is further configured to apply the selected operational repetition level
However, Yang from a similar field of endeavor teaches  wherein the processing circuitry is further configured to apply the selected operational repetition level(Yang [0034] an UL repetition level being determined for PUSCH transmission i.e. repetition level being used for PUSCH transmission).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Yang and the teaching of Skillermark to use a request and a number of random access in order to select a repetition level. Because Yang  teaches a method of improving communication in Iot devices communication environment thus providing efficient spectrum utilization (Yang [0001]). 

For claim 42. Skillermark teaches a network node(Skillermark fig. 5b a base station), comprising 
an arrangement for dynamically configuring repeated transmission of random access 
response messages from an access node(Skillermark fig. 5b, 580 controller  see also page 24 lines 21,22 and page 16 lines 7-18,repeated transmission of RACH response); wherein the random access response message 
is repeatedly transmitted in response to receipt of a random access request from a 
wireless device operating in a coverage enhancement (CE) mode(Skillermark page 16 lines 7-18,a random access message being sent multiple time i.e. sequential number of access attempts being repeated and see also page 15 lines 18-21 random access request being received and see also fig. 2 step 221);wherein the random access response message is repeatedly transmitted in response to receipt of a random access request from a wireless device(Skillermark page 16 a random access message being sent multiple time i.e. sequential number of access attempts being repeated); wherein the random access response message is configured for repeated transmission on a downlink channel(Skillermark page 17 lines 11-19,  step 214 a counter counting a number of access attempts and a maximum number of access attempts);  wherein the repetition level represents a predetermined number of repeated transmissions(Skillermark page 17 lines 11-19,  step 214 a counter counting a number of access attempts and a maximum number of access attempts); the method comprising: 
determine(Skillermark page 17 lines 11-19,  step 214 a counter counting a number of access attempts and a maximum number of access attempts); for a predetermined data set(Skillermark page 19, lines 1-8, a number of random access response using a maximum number of attempts i.e. predetermined number of attempts and page 20 lines 1-5 a threshold ), a 
ratio of successful to initiated random access attempts(Skillermark page 22 lines 7-14, network using RACH  success rate or failure rate  to allocate i.e. selection of resources among multiple available resource see also page 1,lines 23-31  Ue selecting random access resource which is later updated by network based on RACH ratio and see also page 2);  wherein a random access attempt is counted as successful responsive to receipt of a first uplink transmission on a packet uplink shared channel (PUSCH) (Skillermark  page 21 lines 15-19 a RACH success rate see also page 19,lines 1-8); and 
select an operational repetition of the set of repetition for repeated 
transmission of random access response messages on the downlink channel based on the determined ratio(Skillermark page 22 lines 7-14, network using RACH  success rate or failure rate  to allocate i.e. selection of resources among multiple available resource see also page 1,lines 23-31  Ue selecting random access resource which is later updated by network based on RACH ratio and see also page 2). 
Skillermark, does not teach operating in a coverage enhancement (CE) mode , repetition level, repetition  level using a repetition level selected from a set of repetition levels associated with a CE level of the CE mode, wherein the CE level represents a group of wireless devices with similar radio conditions; when applying a selected repetition level of the set of repetition levels for repeated transmission of the random access response messages on the downlink channel.
However, Yang from a similar field of endeavor teaches operating in a coverage enhancement (CE) mode(Yang [0014] an initial downlink repetition level in  response to the request based on RF conditions and [0032] a PRACH repetition estimator and selection of a repetition level for a specific coverage extension);  repetition level(Yang [0017] repetition level) ,repetition level using a repetition level selected from a set of repetition levels associated with a CE level of the CE mode(Yang [0032] a repetition level i.e. number of repeated transmission to be selected based on RSRP i.e. predetermined in relation to specific RSRP threshold see also table 1 CE1, CE2, C3  each having a specific repetition level); wherein the CE level represents a group of wireless devices with similar radio conditions(Yang [0038]  a cell having multiple type of Ue and suffering from high load condition and [0037] a CE level and fig.1 multiple Ue with a specific CE level see also [0017]); when applying a selected repetition level of the set of repetition levels for repeated transmission of the random access response messages on the downlink channel (Yang [0032] a prach signals which can be a msg1, msg2, msg3 or msg4 i.e. a data set  [0049][0050]  a repetition level being selected from look-up table after reception of first PUSCH during initial access i.e.RACH  see also [0047]).
Thus, it would have been obvious to a person of ordinary skills at the time of filling to combine the teaching of Yang and the teaching of Skillermark to use a request and a number of random access in order to select a repetition level. Because Yang  teaches a method of improving communication in Iot devices communication environment thus providing efficient spectrum utilization (Yang [0001]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over  Skillermark (WO 2015/115960 A1)  in view of Yang et al. (US-PG-PUB 2017/0265229 A1) and in view of Zhang et al. (US-PG-PUB 2018/0132273 A1).

For claim  31. The combination of Skillermark and Yang   teaches all the limitation of parent claim 30,
The combination of Skillermark and Yang   does not teach wherein the repeating is performed with a periodicity correlated to the selected operational repetition level.
However, Zhang  from a similar field of endeavor teaches wherein the repeating is performed with a periodicity correlated to the selected operational repetition level(Zhang [0101] a preamble repetition period).
Thus, it would have been obvious to a person of ordinary skills at the time of  filing date of the application to combine the teaching of Zhang and the combined teaching of Skillermark  and Yang  to use a period for repetition level. Because Zhang teaches combining means for combining repetitions of the preamble within a repetition period (Zhang [0013]).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over  Skillermark (WO 2015/115960 A1)  in view of Yang et al. (US-PG-PUB 2017/0265229 A1) in view of Zhang et al. (US-PG-PUB 2018/0132273 A1) and in view of Ishii (US-PG-PUB 2018/0288810 A1). 

For claim  32. The combination of Skillermark,  Yang   and Zhang teaches all the limitation of parent claim 31,
The combination of Skillermark, Yang  and Zhang does not teach wherein the predetermined data set comprises, when the selected operational repetition level represents a repetition level lower than the highest allowed repetition level, a smaller amount of data than that of the highest repetition level.
However, Ishii from a similar field of endeavor teaches wherein the predetermined data set comprises, when the selected operational repetition level represents a repetition level lower than the highest allowed repetition level, a smaller amount of data than that of the highest repetition level (Ishii table 1mpdcch-NumRepetition-RA-r13 ENUMERATED {r1, r2, r4, r8, r16, r32, r64, r128, r256}).
Thus, it would have been obvious to a person of ordinary skills at the time of filling  the filling date of the application to combine the teaching of Ishii and the combined teaching of Skillermark,  Yang   and Zhang to use mpdcch for selection of a repetition level. Because Ishii teaches of random access for initial access in order to provide for power saving and thus providing efficient spectrum utilization(Ishii [0004][0005]).

9.	Claim 34, is rejected under 35 U.S.C. 103 as being unpatentable over  Skillermark (WO 2015/115960 A1)  in view of Yang et al. (US-PG-PUB 2017/0265229 A1) in view of Zhang et al. (US-PG-PUB 2018/0132273 A1) and in view of Ying et al. (US-PG-PUB 2018/0219649 A1).

For claim  34. The combination of Yang,  Skillermark and Zhang   teaches all the limitation of parent claim 30,
The combination of Yang,  Skillermark and Zhang   does not teach  further comprising compiling a sequence of repetition levels to be applied based on time of day, the sequence of repetition levels comprising the initial repetition level and one or more operational repetition levels.
However Ying from a similar field of endeavor teaches further comprising compiling a sequence of repetition levels to be applied based on time of day(Ying [0142] a repetition pattern which can be dynamically scheduled), the sequence of repetition levels comprising the initial repetition level and one or more operational repetition levels(Ying [0142] a repetition pattern including an initial repetition level  which can be dynamically scheduled).
Thus, it would have been obvious to a person of ordinary skills at the time of  filling date of the application to combine the teaching of Ying and the combined teaching of Skillermark,  Yang  and Zhang   to use a scheduled repetition pattern to have specific repetition level at specific time of day. Because Ying teaches a method of improving communication efficiency and flexibility (Ying [0005]).

Claims 35,40  are  rejected under 35 U.S.C. 103 as being unpatentable over  Skillermark (WO 2015/115960 A1)  in view of Yang et al. (US-PG-PUB 2017/0265229 A1) and in view of Ishii (US-PG-PUB 2018/0288810 A1). 

For claim  35. The combination of Yang,  Skillermark  teaches all the limitation of parent claim 27,
The combination of Yang, Skillermark  does not teach  and wherein the selected operational repetition level is selected and applied for repeated transmission of random access response messages on the MPDCCH channel.
However, Ishii from a similar field of endeavor teaches  and wherein the selected operational repetition level is selected and applied for repeated transmission of random access response messages on the MPDCCH channel(Ishii table 1mpdcch-NumRepetition-RA-r13 ENUMERATED {r1, r2, r4, r8, r16, r32, r64, r128, r256}).
Thus, it would have been obvious to a person of ordinary skills at the time of filling  the filling date of the application to combine the teaching of Ishii and the combined teaching of Skillermark and Yang   to use mpdcch for selection of a repetition level. Because Ishii teaches of random access for initial access in order to provide for power saving and thus providing efficient spectrum utilization(Ishii [0004][0005]).

For claim  40. The combination of Yang and Skillermark  teaches all the limitation of parent claim 39,
The combination of Yang and  Skillermark does not teaches wherein the processing circuitry is further configured to repeat the method by performing the determination following application of the selected operational repetition level.
However, Ishii  from a similar field of endeavor teaches  wherein the processing circuitry is further configured to repeat the method by performing the determination following application of the selected operational repetition level(Ishii table 1mpdcch-NumRepetition-RA-r13 ENUMERATED {r1, r2, r4, r8, r16, r32, r64, r128, r256}).
Thus, it would have been obvious to a person of ordinary skills at the time of filling  the filling date of the application to combine the teaching of Ishii and the combined teaching of Skillermark and   Yang   to use mpdcch for selection of a repetition level. Because Ishii teaches of random access for initial access in order to provide for power saving and thus providing efficient spectrum utilization(Ishii [0004][0005]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over  Skillermark (WO 2015/115960 A1)  in view of Yang et al. (US-PG-PUB 2017/0265229 A1)  in view of Ishii (US-PG-PUB 2018/0288810 A1) and in view of Zhang  et al. (US-PG-PUB 2018/0132273 A1).

For claim  41. The combination of Yang,  Skillermark  and Ishii teaches all the limitation of parent claim 40,
The combination of Yang, Skillermark and Ishii  does not teach wherein the processing circuitry is further configured to perform the repeating the method with a periodicity correlated to the selected operational repetition level
 However Zhang from a similar field of endeavor teaches wherein the processing circuitry is further configured to perform the repeating the method with a periodicity correlated to the selected operational repetition level(Zhang [0101] a preamble repetition period).
Thus, it would have been obvious to a person of ordinary skills at the time of  filing date of the application to combine the teaching of Zhang and the combined Skillermark,  Yang   and Ishii to use a period for repetition level. Because Zhang teaches combining means for combining repetitions of the preamble within a repetition period (Zhang [0013]).

Allowable Subject Matter
Claim 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US-PG-PUB 2016/0381715 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VOSTER PREVAL/Examiner, Art Unit 2412                                       

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412